      Case 4:18-cr-00083-WTM-CLR Document 42 Filed 01/19/21 Page 1 of 2

                 IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                      CASE NC. 4:18-cr-00083-l


Shahee Gordon,
        Defendant




                                           ORDER


        Defendant     Gordon         has       motioned    the     Court       to    determine

whether he is eligible for an early release/sentence reduction

(Doc. 39).

        Defendant was sentenced by this Court on August 28, 2018,

following      his   plea       of   guilty       to   possession        of    firearm       by   a

prohibited      person.          A     custodial        sentence    of        63    months    was

imposed.       Defendant is currently serving that sentence in the

custody of the Bureau of Prisons (BOP) with a projected release

date of January 15, 2022.

       In his motion. Defendant refers to the ^"situation" brought

on by the CCVID-19 pandemic, and he inquires as to whether such

situation     renders      him eligible for               ^^early release."            He    also

notes that he ''fall[s] under" the First Step Act of 2018.

       In the event Defendant is seeking compassionate release, he

fails    to    indicate     that          he    has    exhausted    his       administrative

remedies      with   the    BOP      in    pursuit      of such,    as required             by 18

U.S.C. § 3582(c)(1)(A).                Further, Defendant makes no mention of

any personal factor that might constitute an ^^extraordinary and

compelling reason" for this Court to reduce his sentence.                                   While

Defendant     alludes      to    the      ^^coronavirus" in        his    motion,      he    does

not    describe      any    medical            condition    that    might          render    him
       Case 4:18-cr-00083-WTM-CLR Document 42 Filed 01/19/21 Page 2 of 2

Honorable William T. Moore, Jr.
RE: GORDON, Shahee
Order on Motion
Page 2

particularly vulnerable to the dangers of that virus.                             The Court

has,      in     fact,       again        reviewed         Defendant's       presentence

investigation report, prepared in 2018, and notes that Defendant

then    described      his   physical       health      as    good   and    that    he    was

taking no medications or receiving treatment for any medical

condition.


         Defendant also refers to the First Step Act of 2018, which

rendered       some    defendants     eligible       for     sentence      reductions         if

certain     conditions       were     met.        One      condition       was    that    the

defendant's instant conviction be a conviction involving cocaine

base.       As   stated      above,       Defendant     was    convicted         only    of    a

firearms       possession     offense. Additionally,             Defendant's offense

would have had to occur prior to the 2010 enactment of the Fair

Sentencing       Act   for   him     to    be   eligible      for    a   First     Step   Act

sentence reduction.          Defendant's offense occurred in 2017.

        In sum, Defendant has offered absolutely no basis for the

''early release" he seeks.                His motion for sentence reduction is
therefore DENIED.


        so ORDERED this'*             day of January, 2021.




                                    WILLIAM T. MOORE,
                                    JUDGE, U.S. DISTRICT COURT
